DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments to specification, and claims 1, 3, and 5-10; cancellation of claims 17-18, and addition of claims 21-22 are acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10, and 21-22 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Williams et al. (WO 2017/132179).
	Regarding claim 1, Williams discloses an antimicrobial assembly comprising a bulk element (60) made of a matrix material and having opposed first and second surfaces with a total thickness of the substrate defined therebetween (Fig. 1, 0030) and an antimicrobial composite region (50) infused into the first surface of the bulk element (0083-0084; chemically bonded) and heterogeneously distributed (e.g., the uneven concentration distribution) with the antimicrobial composition concentrated on the first surface relative to the second surface (Fig. 1b, 0068).
	Regarding claims 2 and 3, Williams discloses the bulk element formed of thermoplastic polymers including polyolefin, polystyrene, polycarbonate, polyamide, poly(acrylonitrile-butadiene-styrene), polyvinylchloride (PVC), acrylic polymers, thermoplastic urethanes, polyetherimide and blends of these polymers  (0078).
	Regarding claim 4, Williams teaches the coating including an antiviral/antibacterial including killing/inhibiting growth of fungi (0028).
	Regarding claims 5 and 6, Williams teaches the antimicrobial composition comprising an inorganic glass and copper particles (0033 and 0038).
	Regarding claim 7, Williams discloses an amount of Cu of from about 10 to about 30 wt% (0056), overlapping the claimed range from about 10 to about 90 wt%.
	Regarding claim 8, Williams discloses the antimicrobial glass including SiO2, Al2O3, CaO, MgO, P2O5, B2O3, K2O, ZnO, Fe2O3 or combinations (0033).
	Regarding claim 10, Williams discloses the copper particles being Cu, Cu+, Cu2+ or a mixture (0039).
	Regarding claim 21, Williams discloses the composite for a touch panel, tabletop, or furniture (0013).
	Regarding claim 22, Williams teaches the phase-separable glass having a diameter in the range of about 0.1 to about 10 µm (0080), anticipating the claimed median size from about 500 nm to about 15 µm

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 6 above, and further in view of Bookbinder et al. (US 2015/0230476).
	Regarding claim 9, Williams discloses the limitations of claim 6 as discussed above. While Williams teaches the antimicrobial composition comprising glass and copper particles, including the glass comprising SiO2 and Al2O3 (0033) Williams does not expressly teach the SiO2 or Al2O3 being nanoparticles.
	Bookbinder, in the analogous field of antimicrobial compositions (0002), discloses an antimicrobial coating composition comprising inorganic glass and copper particles (0006-0007). Bookbinder teaches the glass provided in particulate form having a diameter range from about 0.1 to 10 µm. Given the glass composition can include SiO2 and Al2O3 (0006) as well as have a diameter in the nanometer range (0.1 µm is 100 nm), an inorganic glass comprising SiO2 and/or alumina nanoparticles is disclosed.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the composition of Williams to comprise the SiO2 and/or Al2O3 in a nanoparticle form, as taught by Bookbinder, inorganic glass with copper particles, as taught by Bookbinder, to provide a composition with antimicrobial attributes but which is also durable (0004).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 1 above and further in view of Castle et al. (US 2015/0307392).
	Regarding claims 11 and 12, Williams discloses the limitation of claim 1 as discussed above. While Williams teaches the antimicrobial region extending from the primary surface to a first selected depth (0068), Williams does not teach the depth being through about 50% (or about 25%) of the total thickness of the antimicrobial assembly measured from the first surface of the substrate to a point between the first surface of the substrate and the second surface of the substrate.
	Castle, in the analogous field of antimicrobial glass articles (0002), discloses an antimicrobial region in an article having a layer extending to an antimicrobial depth (316) of approximately 3 µm or less (0074). Castle further teaches that the antimicrobial region may extend outside of the antimicrobial depth at antimicrobial levels that are not readily measurable and/or a substantial contributor to the antimicrobial efficacy of the article, and that conceivably the antimicrobial depth could extend through the full thickness of the article (0074). Castle further teaches that any antimicrobial particles existing in the article deeper than the antimicrobial depth provide a contribution to the antimicrobial efficacy of the article (0074).
	Based upon the teachings of Castle, a person of ordinary skill in the art would have found it obvious that the relative depth of the antimicrobial coating is adjustable and a result effective variable given any particles extending past the antimicrobial depth contribute to antimicrobial efficacy. Hence, it would have been obvious to one having ordinary skill to have adjusted the concentration of the antimicrobial depth of the antimicrobial composition of Williams, as it has been held that the discovery of the optimum value of a result effective variable involves only routine skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant’s arguments with respect to the rejection over Wang et al. (US 2011/0311591) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Williams et al. (WO 2017/132179).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781